office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b04 postu-111611-05 uilc date september to case coordinator large mid-size business from senior technician reviewer branch associate chief_counsel corporate subject application of sec_332 of the internal_revenue_code to a deemed liquidation this chief_counsel_advice responds to your request for assistance in accordance with sec_6110 this advice may not be used or cited as precedent legend -------------- ------------------------ parent --------------------------------------------------------------------------- sub --------------------------------------------------------------------------- sub --------------------------------------------------------------------------- fsub ------------------------------------------------------------------------------- month a month b ---------------------- ------------------ ---------------------------------------- -------------------------------------------- ---------------------- ------------------ ------------ ------------------------------------ ---------------------------------- ------------------------ ----------------------------------------- ------------------------------------- ------------------------------------- --------------------------------------- ----------------------------------------- postu-111611-05 date c month d country x appraiser a b c d e f issue whether sec_332 of the internal_revenue_code applies to the deemed liquidation of fsub upon a change in entity classification under sec_301_7701-3 of the procedure and administration regulations resulting in the disallowance to the taxpayer of a worthless_security deduction under sec_165 and a bad_debt deduction under sec_166 conclusion based on the information provided to us sec_332 does not apply to the deemed liquidation of fsub because fsub was insolvent at the time of the deemed liquidation thus the taxpayer is allowed a worthless_security deduction under sec_165 and a bad_debt deduction under sec_166 facts parent is the common parent of a consolidated_group that includes sub and sub in month a sub formed fsub to operate a business in country x and fsub issued i one share of common_stock to sub in exchange for dollar_figurea and ii one share of common_stock to sub as nominee for sub in exchange for dollar_figurea postu-111611-05 sub filed a valid form_8832 entity classification election changing the classification of fsub from a corporation to a disregarded_entity for federal tax purposes effective date c the taxpayer represents that on date c the fair_market_value of fsub’s assets was less than zero the taxpayer also represents that as of date c fsub was indebted to sub in the amount of dollar_figureb the sub debt and was indebted to a local bank in the amount of dollar_figurec the bank debt which debt was guaranteed by parent in month d on a date after date c parent transferred funds in the amount of dollar_figured to fsub which fsub used along with other funds to pay off the bank debt sub hired appraiser to determine the fair_market_value of fsub in early month b appraiser indicated that fsub’s assets had a negative liquidation value and that fsub’s business had a negative going_concern_value the audit team has determined that as of date c the business_enterprise value of fsub was in the range of dollar_figuree to dollar_figuref for the group’s taxable_year that included date c the taxpayer claimed under sec_166 a bad_debt deduction for both the sub debt and for the portion of the bank debt satisfied with the funds transferred by parent to fsub in month d the group also claimed under sec_165 a worthless_security deduction for sub 1’s investment in fsub law and analysis a legal authority sec_301_7701-3 allows an eligible_entity to elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association taxed as a corporation or to be disregarded as an entity separate from its owner sec_301_7701-3 if an eligible_entity classified as an association elects to be disregarded as an entity separate from its owner the association is deemed to distribute all of its assets and liabilities to its single owner in liquidation of the association sec_301_7701-3 the tax treatment of a change in entity classification is determined under all relevant provisions of the internal_revenue_code and general principles of tax law including the step_transaction_doctrine sec_301 g sec_331 provides that amounts received by a shareholder in a distribution in complete_liquidation of a corporation shall be treated as in full payment in exchange we assume for purposes of this memorandum that fsub was an eligible_entity within the meaning of sec_301_7701-3 and that prior to date c fsub was treated as a corporation for federal tax purposes postu-111611-05 for the stock sec_331 cites sec_1001 for the determination of the amount of gain_or_loss recognized on such exchange sec_332 provides that a corporation recognizes no gain_or_loss on the receipt of property distributed in complete_liquidation of another corporation provided the distributee owns stock of the liquidating corporation meeting the requirements of sec_1504 the distribution results in the complete cancellation or redemption of all of the liquidating corporation’s stock and the property transfers occur within a prescribed period of time sec_1_332-2 of the income_tax regulations provides that sec_332 does not apply to a liquidating_distribution unless the percent shareholder receives at least partial payment for the stock it owns in the liquidating corporation a shareholder receives no payment for its stock of a liquidating corporation if that corporation is insolvent on the date of the liquidation ie the corporation’s liabilities exceed the fair_market_value of its assets revrul_2003_125 2003_2_cb_1243 if sec_332 does not apply to a liquidating_distribution then the shareholder may deduct its loss on the worthless_security provided that the requirements of sec_165 are met sec_1_332-2 furthermore if a shareholder owns both common and preferred shares of a liquidating corporation’s stock sec_332 applies only if the 80-percent shareholder receives property in exchange for its common_stock after the corporation has transferred property to its creditors in satisfaction of any indebtedness and to its preferred shareholders in satisfaction of the liquidation preference of such stock 252_f2d_693 2nd cir aff’g 27_tc_684 and 87_tc_689 sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise under sec_165 a worthless_stock loss is generally treated as a capital_loss however sec_165 provides that a loss on worthless_stock of a corporation that is affiliated with a taxpayer which is a domestic_corporation is treated as an ordinary_loss affiliation for this purpose means the ownership of stock meeting the requirements of sec_1504 and the satisfaction of a gross_receipts_test sec_165 and b sec_166 allows a deduction for any debt that becomes worthless within the taxable_year in addition payments made by a guarantor in discharge of part or all of its obligation as a guarantor are allowed as bad_debt losses under sec_166 sec_1_166-9 sec_1_166-9 provides that a payment made in discharge of part or all of a taxpayer’s obligation as a guarantor is treated as a business debt becoming worthless in the taxable_year in which the payment is made or where the agreement provides for a right of subrogation against the issuer in the taxable_year in which the subrogation postu-111611-05 right becomes totally worthless sec_1_166-9 and e however such a payment is treated as a worthless_debt only if the guarantee agreement was entered into in the course of the taxpayer’s trade_or_business or a transaction for profit there was an enforceable legal duty upon the taxpayer to make the payment except that legal action need not have been brought against the taxpayer and the agreement was entered into before the obligation became worthless for this purpose an agreement is considered as entered into before the obligation became worthless if the taxpayer at the time the agreement was made had a reasonable expectation that it would not be required to pay the debt without full reimbursement from the issuer sec_1_166-9 in addition sec_1_166-9 requires a guarantor of an obligation to have received reasonable consideration for entering into the guarantee agreement a guarantor can demonstrate that it received reasonable consideration if it can demonstrate that the agreement was given in accordance with normal business practice or for a good_faith business_purpose sec_1_166-9 b analysis the change in fsub’s entity classification from a corporation to a disregarded_entity is treated as a deemed liquidation of fsub for federal tax purposes see sec_301_7701-3 the taxpayer took the position that fsub was insolvent at the time of the deemed liquidation and therefore claimed a bad_debt deduction under sec_166 for the sub debt and a worthless_security deduction under sec_165 for sub 1’s investment in the stock of fsub in addition the taxpayer claimed under sec_166 a bad_debt deduction for the dollar_figured amount transferred in month d by parent to fsub and by fsub to the local bank in satisfaction of the bank debt the audit team questioned the taxpayer’s valuation of fsub on date c the audit team has determined that as of date c the business_enterprise value of fsub was in the range of dollar_figuree to dollar_figuref however even under the audit team’s valuation fsub would have had insufficient assets to satisfy its obligations because fsub was insolvent at the time of the deemed liquidation sec_332 does not apply and the taxpayer is allowed under sec_165 a worthless_security deduction with respect to the common_stock of fsub held by sub in addition the taxpayer is allowed a bad_debt deduction under sec_166 in an amount equal to the total outstanding indebtedness of fsub minus the fair_market_value of fsub in sum fsub’s insolvency the audit team’s highest valuation for fsub was dollar_figuref which is less than the amount of fsub’s liabilities ie the sub debt of dollar_figureb plus the bank debt of dollar_figurec this memorandum assumes that fsub meets the gross_receipts_test described in sec_165 this analysis assumes that the payment made by parent in satisfaction of its guaranty of the bank debt meets the requirements of sec_1_166-9 if those requirements are not met the payment made by parent on the guaranty would be treated as a contribution to the capital of fsub and give rise to a worthless_security deduction under sec_165 thus whether or not the guaranty payment satisfies the requirements of sec_1_166-9 a loss results either under sec_166 or sec_165 postu-111611-05 precludes the deemed liquidation from qualifying as a complete_liquidation under sec_332 and allows the taxpayer to claim a worthless_security and bad_debt deductions the audit team has proposed as one way to make sec_332 applicable to the deemed liquidation to recharacterize some or all of the sub debt as an equity_investment in fsub for federal tax purposes treating a threshold_amount of sub debt as equity rather than debt would make fsub solvent at the time of the deemed liquidation however for the reasons discussed below sec_332 would still not apply to the deemed liquidation because fsub would not be treated as distributing property in complete cancellation or redemption of all its stock on its deemed liquidation see sec_332 a liquidating corporation is deemed to distribute its property in the following order to creditors in satisfaction of indebtedness to preferred_stock shareholders and to common_stock shareholders 252_f2d_693 2nd cir aff’g 27_tc_684 and 87_tc_689 sec_332 applies to a liquidation only if the liquidating corporation has property remaining for distribution on its common_stock after satisfying its indebtedness and the prior claim of its preferred_stock id in this case if the sub debt were recharacterized as equity of fsub it would be treated as a preferred class of fsub stock on the date of the deemed liquidation the total amount of the bank debt and the sub debt exceeded the audit team’s highest estimate of fsub’s business_enterprise value therefore treating the sub debt as equity would not make sec_332 applicable to the deemed liquidation because fsub would have no assets to distribute on its common_stock the taxpayer would be allowed a worthless_security deduction under sec_165 for the common_stock of fsub held by sub and a capital_loss under sec_331 and sec_1001 for the portion of the sub debt recharacterized as equity in addition to treating a portion of the sub debt as equity of fsub the audit team has also proposed to treat the bank debt as debt of parent and then as a capital_contribution by parent to fsub for the reasons that follow such recharacterization in determining the true substance of an intercompany advance the legal rights and obligations of the parties must be considered see 398_f2d_694 3rd cir 464_f2d_394 5th cir and 748_f2d_1365 9th cir therefore where it is determined that the substance of the advances are equity the specific rights attached to the investment must be respected in characterizing the equity the intercompany advances that constitute the sub debt were in form term loans embodied in promissory notes that bore fixed rates of interest and were treated by the parties as debt for tax and accounting purposes because the sub debt had all the formal indicia of indebtedness and because interest payments were made on the obligation the sub debt if recharacterized as equity should be treated as preferred_stock postu-111611-05 would not cause the deemed liquidation to qualify as a complete_liquidation under sec_332 as discussed above in the deemed liquidation fsub is treated as paying off its indebtedness and the prior claims of its preferred_stock before distributing property with respect to its common_stock sec_332 will apply to the deemed liquidation only if fsub has property remaining for distribution on its common_stock treating the bank debt as a contribution by parent to the capital of fsub would not make sec_332 applicable even if parent’s equity_interest in fsub were treated as common_stock because fsub would have insufficient assets to satisfy the sub debt whether respected as debt or treated as preferred_stock and thus would have nothing to distribute to its common_stock shareholders thus the taxpayer would be allowed a worthless_security deduction under sec_165 for sub 1’s investment in the common_stock of fsub and a capital_loss under sec_331 for the portion of the sub debt treated as preferred_stock of fsub that is not satisfied in the liquidation the character of the loss recognized on the bank debt would depend on whether that amount was recast as preferred or common_stock of fsub the exact deduction and loss amounts depend on the final valuation of fsub this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
